DETAILED ACTION
Claims 1-3, 5-9, 11-15, 17-21, and 23-28 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 11-13, 15, 17-19, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Copeland et al. (US 10,147,325, hereinafter Copeland), in view of Telpaz et al. (US 2017/0330044, hereinafter Telpaz), further in view of Baltaci et al. “Stress Detection in Human-Computer Interaction: Fusion of Pupil Dilation and Facial Temperature Features” (hereinafter Baltaci), further in view of Boston et al. (US 2019/0023208, hereinafter Boston)

As per claim 1, Copeland teaches a shared vehicle (i.e., a vehicle 102 for ride sharing, see at least Figures 1 and 3, col. 2, line 66 through col. 3, line 7, and col. 13, lines. 47-56) comprising:
one or more surfaces defining a cabin (i.e., a vehicle 102 for ride sharing having one or more surfaces in a cabin, see at least Figures 1 and 3, col. 2, line 66 through col. 3, line 7, and col. 13, lines 47-56  disclose);
a plurality of sensors   (i.e., a vehicle 102 having one or more interior monitoring devices 211 which are sensors, Figures 1 and 3, col. 2, line 66 through col. 3, line 7, and col. 13, lines 47-56  disclose);
a processor (see at least Fig. 3, Fig. 10, column 3, lines 19-35, col. 13, lines 50-56, column 20, line 28 - column 21, line 53); 
a memory including a set of instructions, which when executed by the processor, cause the shared vehicle (see at least Fig. 3, Fig. 10, column 3, lines 19-35, col. 13, lines 50-56, column 20, line 28 - column 21, line 53)  to:
detect a user reaction of a first occupant of the shared vehicle based on first data from one or more of the plurality of sensors (i.e., interior monitoring devices 211 in vehicle 102, monitor passenger behavior to detect passenger behavior, see at least col. 7, lines 24-33, in col. 13, lines 47-56);
update co-occupant selection criteria associated with the first occupant when the root cause is a second occupant of the shared vehicle (i.e., dynamic ridesharing profile and data mining module, update co-occupant selection criteria in a profile, see at least col. 7, lines 24-33, col. 5, line 15 - col. 6, line 32).
Copeland does not explicitly teach determine a root cause of the user reaction based on one or more of the first data or second data, wherein to determine a root cause of the user reaction includes to automatically analyze a facial expression of the first occupant using facial contour analysis, and wherein the one or more of the first data or second data are collected within a sliding time window, the time window including a time of the user reaction; and when the root cause poses a threat to the first occupant, automatically perform a safety measure with respect to the shared vehicle, wherein the safety measure comprises unlocking a self-defense mechanism within the cabin of the shared vehicle.
Telpaz teaches determine a root cause of the user reaction based on one or more of the first data or second data (see at least [0168]-0169] and [0180], Telpaz discloses analyzing the thermal data to determine a rising temperature of a first occupant (i.e., the rising temperature is the user reaction) and using the rising temperature to determine that a root cause of a rising temperature of the first occupant (user reaction of the first occupant) is due to a battery being committed against the first occupant by a second occupant. The analysis of the thermal data of the first occupant determines that the root cause is a battery being committed by the second occupant), and wherein the one or more of the first data or second data are collected using a time window, the time window including a time of the user reaction (i.e., thermal data over time may indicate an improper or unsafe situation, can also indicate change in occupant temperature, analyze the thermal temperature over time and determine whether it indicates relevant circumstances, see at least [0166]-[0169]).
update co-occupant selection criteria associated with the first occupant if the root cause is a second occupant of the shared vehicle (see at least [0176]-[0178], for example, paragraph [0178] discloses updating the database based on a communication directly from the user or a preference determined by the system based on activity involving the user based on rising temperature of the user); 
when the root cause poses a threat to the first occupant, automatically perform a safety measure with respect to the shared vehicle, wherein the safety measure comprises unlocking a self-defense mechanism within the cabin of the shared vehicle (i.e., automatically track passenger violent activity, placing or keeping a vehicle in a mode disallowing driving, see at least [0010], [0172]-[0174], [0180], [0185]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Telpaz’s autonomous vehicle into Copeland’s autonomous vehicle.  This would result in determining a root case of the user reaction associated with the detection of the user reaction of the first occupant of the shared vehicle based on first data from a sensor (Telpaz, paragraph [0168]-[0169]).  Further, both Copeland and Telpaz have the shared purpose of updating the data base (Copeland, col. 7, lines 24-33 and col. 5, line 15  through col. 6, line 32; and Telpaz, paragraphs [0176]-[0178]).  In addition, paragraph [0201] of Telpaz teaches that the thermal analysis, the determinations made by the thermal analysis, and the actions taken based on the determinations provide the benefits of increased safety and peace of mind of the passengers and/or driver of the vehicle.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this determination of the root cause and actions taken based on the determination into Copeland to provide this benefit of improved safety.  
Baltaci teaches one or more of the first data or second data are collected within a sliding time window, the time window including a time of the user reaction (i.e., detect stress using pupil and thermal signals, sliding window was used from the beginning to the end of each record, see at least page 1, abstract, page 2, left column, paragraph 2, pages 3-5, sections 3.1, 3.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Copeland and Telpaz such that the one or more of the first data or second data are collected within a sliding time window, the time window including a time of the user reaction because Copeland and Telpaz process data from monitoring devices/sensors and it would have been obvious to use known techniques to process data from the monitoring devices/sensors, such as sliding window, which is a known component of processing signal data.
Boston teaches determine a root cause of the user reaction includes to automatically analyze a facial expression of the first occupant using facial contour analysis (i.e., facial expression software to determine facial expressions, facial expression can be associated with a negative traffic event, see at least [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Copeland to determine a root cause of the user reaction includes to automatically analyze a facial expression of the first occupant using facial contour analysis as similarly taught by Boston because it is known in the art that facial expressions can be associated with events and can be matched to identify events (see at least [0030] of Boston). 

As per claim 3, Copeland teaches obtain an evaluation of the second occupant from the first occupant (col. 5, line 15 through col. 6, line 32, and col. 19, line 41 through col. 20, line 27, which discloses that Copeland’s system can learn from actual rideshare feedback provided by a user when the system prompts the user, as well as feedback (e.g. reviews) provided about the user from other users in order to optimize ridesharing experiences for users of the system by adjusting the user’s ridesharing profile); and 
add the user reaction and the evaluation as an entry to the co-occupant selection criteria (see at least  col. 5, line 15 through col. 6, line 32 discloses updating existing ridesharing profiles).
Telpaz teaches add root cause as an entry to co-occupant selection criteria (see at least  [0136], [0176]-[0178],  discloses updating a database 306 containing user profiles based on preferences communicated expressly by the user or preferences determined by the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Copeland to incorporate root cause as an entry as similarly taught by Telpaz to provide the benefit of improved safety (see at least [0201] of Telpaz).

As per claim 5, Copeland teaches wherein the plurality of sensors include one or more of an internal camera, an external camera, an internal microphone, an external microphone, an internal chemical sensor, an external chemical sensor or a motion sensor (Figures 1 and 3, col. 2, line 66 - col. 3, line 7, and col. 13, lines 47-56 disclose a vehicle 102 having one or more interior monitoring devices 211 including a microphone and video camera).

As per claim 6, Copeland teaches wherein the co-occupant selection criteria is to include co-passenger selection criteria (col. 19, line 61 - col. 20, line 27, which discloses that Copeland’s system can learn from actual rideshare feedback provided by a user and that Copeland’s system may prompt the user to provide feedback regarding other passengers).  

As per claims 7, 9, 11, and 12, these are the apparatus claims of claims 1, 3, 5, and 6.  Therefore, claims 7, 9, 11, and 12 are rejected using the same reasons as claims 1, 3, 5, and 6.  

As per claims 13, 15, 17, and 18, these are the method claims of claims 1, 3, 5, and 6.  Therefore, claims 13, 15, 17, and 18 are rejected using the same reasons as claims 1, 3, 5, and 6.  

As per claims 19, 21, 23, and 24, these are the computer readable storage medium claims of claims 1, 3, 5, and 6.  Therefore, claims 19, 21, 23, and 24 are rejected using the same reasons as claims 1, 3, 5, and 6.  

Claims 2, 8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Copeland, in view of Telpaz, further in view of Baltaci, further in view of Boston, further in view of Raduchel et al. (US 2017/0161439, hereinafter Raduchel).

As per claim 2, Copeland does not explicitly teach conduct a search for the user reaction in known reaction data; and send a correlation query to the first occupant, wherein the correlation query is to prompt the first occupant for confirmation of the root cause when results of the search are below a confidence level threshold, wherein the user reaction includes the facial expression of the first occupant and the user reaction data includes facial expression training data collected from training subjects.
Boston teaches conduct a search for the user reaction in known reaction data (i.e., compare the acquired facial expression with previously acquired facial expression, see at least [0030]); and 
wherein the user reaction includes the facial expression of the first occupant and the user reaction data includes facial expression training data collected from training subjects (i.e., compare the acquired facial expression with previously acquired facial expression, machine learning program can be trained by associating the previously acquired facial expressions, see at least [0010], [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Copeland to conduct a search for the user reaction in known reaction data, wherein the user reaction includes the facial expression of the first occupant and the user reaction data includes facial expression training data collected from training subjects as similarly taught by Boston because it is known in the art that facial expressions can be associated with events and can be matched to identify events (see at least [0030] of Boston).
Raduchel teaches send a correlation query to a user, wherein the correlation query is to prompt the user for confirmation when results of the search are below a confidence level threshold (i.e., a probability threshold can be predetermined and then compared to the calculated probability, if the calculated probability is below the predetermined probability threshold, the user electronic device can prompt the user to confirm matching, see at least [0231]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Copeland to send a correlation query to the first occupant, wherein the correlation query is to prompt the first occupant for confirmation of the root cause when results of the search are below a confidence level threshold as similarly taught by Raduchel in order to prompt the user to confirm the matching, to increase the probability of the matching being correct (see at least [0231] of Raduchel).
As per claim 8, this is the apparatus claim of claim 2.  Therefore, claim 8 is rejected using the same reasons as claim 2.  

As per claim 14, this is the method claim of claim 2.  Therefore, claim 14 is rejected using the same reasons as claim 2.
  
As per claim 20, this is the computer readable storage medium claim of claim 2.  Therefore, claim 20 is rejected using the same reasons as claim 2.  

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Copeland, in view of Telpaz, further in view of Baltaci, further in view of Boston, further in view of Rostamian et al. (US 2015/0204684, hereinafter Rostamian), further in view of Thompson (US 2004/0210661).

As per claim 25, Copeland teaches  receive a ride sharing request from at least one of the first occupant or the second occupant (see at least col. 14, lines 29-30); and
determine a match between the first occupant and the second occupant, based on a compatibility between profiles of the first occupant and the second occupant (see at least col. 14, lines 47-54, operation 312 and comparison module 130 in compares a ridesharing profile of a prospective passenger to the ridesharing profiles of the passengers).
Copeland does not explicitly teach using a neural network.
Rostamian teaches determine a match between the first occupant and the second occupant, using a neural network, based on a compatibility between profiles of the first occupant and the second occupant (i.e., system can utilize machine learning module to optimize rider-to-rider matches, machine learning systems can implement artificial neural network, see at least [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Copeland to use a neural network as similarly taught by Rostamian because machine learning systems can learn from data, rather than follow explicitly programmed instructions (see at least [0050] of Rostamian).
Copeland does not explicitly teach inform the first occupant or the second occupant of a better match between occupants if a parameter of the ride sharing request is modified. 
Thompson teaches informing a user of a better match between users if a parameter of a request is modified (i.e., matching among large networks of people, inform the user of various options for relaxing the search criteria in order to generate additional matches, see at least [0012], [0079], [0179]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Copeland to inform the first occupant or the second occupant of a better match between occupants if a parameter of the ride sharing request is modified. Copeland teaches a first occupant or second occupant can modify parameter of the ride sharing request for a better match by teaching prospective passenger can agree to waive or modify an objective parameter requirement for a given proposed rideshare in exchange for a lower fare, for example, the prospective passenger can waive their preference regarding the number of passengers sharing their ride in exchange for a fare reduction (see at least column 12, lines 5-24).  It would have been obvious use known technique in the art for matching people based on preferences in the matching of Copeland such that the occupant is informed of a better match between occupants if a parameter is modified as this would allow the occupant to decide whether to modify an objective parameter and receive additional matches if the parameter is modified.

As per claim 26, this is the apparatus claim of claim 25.  Therefore, claim 26 is rejected using the same reasons as claim 25.  

As per claim 27, this is the method claim of claim 25.  Therefore, claim 27 is rejected using the same reasons as claim 25.
  
As per claim 28, this is the computer readable storage medium claim of claim 25.  Therefore, claim 28 is rejected using the same reasons as claim 25.  

Response to Arguments
Rejection of claims under §103: 
Applicants’ arguments have been fully considered, but are moot in light of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
O’Flaherty et al. (US 9,988,055) is cited to teach vehicle occupant monitoring using infrared imaging.
Jeon (US 2018/0107935) is cited to teach predicting safety incidents using machine learning.
Golston et al. (US 2018/0251122) is cited to teach obtaining sensor data corresponding to multiple occupants from interior of a vehicle, and identifying vehicle operation in response to occupant status.
Jales Costa et al. (US 2020/0365140) is cited tot each detection of anomalies in the interior of an autonomous vehicle.
Banos et al. “Window Size Impact in Human Activity Recognition”, 2014, Sensors. This document is cited to teach windowing technique are normally used for signal segmentation which is a crucial stage in activity recognition process.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121